Banke, Judge.
This is a suit by a subcontractor against a contractor and the sureties on the latter’s performance bond. The defendants moved for a stay of the proceedings on the ground that the subcontract had a mandatory arbitration clause, and this appeal is from the denial of that motion. We affirmed at 155 Ga. App. 923 (274 SE2d 44) (1980), because the purported arbitration clause merely referred to the arbitration provisions contained in the “Contract Documents,” yet the parties had expressly deleted from the subcontract any description or other reference to those documents. The Supreme Court reversed on certiorari, Pace Construction Corp. v. Houdaille-Duval-Wright Div. &c., Inc., 247 Ga. 367 (276 SE2d 568) (1981), holding that the defendants were entitled to present parol evidence to explain the meaning of the term by reference to trade usage and custom. The judgment of the trial court is accordingly vacated, and the case is remanded for further proceedings on the motion to stay in accordance with the Supreme Court’s decision.

Judgment vacated and case remanded.


McMurray, P. J., and Pope, J., concur.